         Case 1:17-cv-04849-VSB Document 62-1 Filed 12/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 AHMED ELGALAD,

                                Plaintiff,
                  -against-

                                                                  DECLARATION OF
 NEW YORK CITY DEPARTMENT OF EDUCATION;                           BRYAN D. GLASS IN
 MICHELLE ROCHON, PRINCIPAL; KABEYA MBUYI,                        SUPPORT OF
 ASSISTANT PRINCIPAL; HILAIRE LIVINGSTON,                         PLAINTIFF’S COUNSEL
 ASSIGNED PRINCIPAL,                                              MOTION TO
                                                                  WITHDRAW AS
                                Defendants                        COUNSEL UNDER SEAL

                                                                   17 CV 4849 (VSB)




       BRYAN D. GLASS, ESQ., pursuant to 28 U.S.C. Section 1746, declares under penalty

of perjury that the following is true and correct:


   1. I am a member of the firm Glass Harlow & Hogrogian LLP (“Law Firm”), counsel for the

       Plaintiff Ahmed Elgalad in this federal employment discrimination action. I am fully

       familiar with the facts stated herein and make this declaration in support of our firm’s

       motion to withdraw as counsel for Plaintiff Ahmed Elgalad (“Plaintiff”).

   2. The Law Firm was retained to represent Plaintiff in this federal action. Plaintiff signed a

       retainer agreement with the Law Firm to bring a federal complaint in this matter.

   3. Significant differences have arisen between Plaintiff and the Law Firm as to the appropriate

       approach to our representation of him going forward in this case, and an irrevocable breach

       has developed.




                                                     1
    Case 1:17-cv-04849-VSB Document 62-1 Filed 12/16/20 Page 2 of 3




4. On September 10, 2020, the Law Firm conducted a telephone conference with Plaintiff to

   schedule his deposition. Plaintiff objected to scheduling his depositions due to his

   disagreement with the Law Firm regarding the sufficiency of discovery documents

   produced by Defendants.

5. On September 12, 2020, Glass Harlow & Hogrogian LLP conducted a telephone

   conference with Plaintiff to advise him that his deposition needed to be scheduled

   regardless of his opinion on the deficiency of documents that were not produced by

   Defendants. Plaintiff again advised this firm that he would not appear for his deposition

   without the production of certain documents from Defendants that the Law Firm advised

   would not exist or otherwise be obtainable from Defendants in its experience .

6. On September 19, 2020, Glass Harlow & Hogrogian LLP sent an email to Plaintiff advising

   him his deposition needed to be scheduled in order for this action to proceed. Plaintiff was

   advised orally and in writing that without the deposition being scheduled, this firm would

   seek to withdraw as counsel.

7. Plaintiff also advised the Law Firm that he would not do a deposition by zoom, but only in

   person.

8. The Law Firm has given multiple prior warnings to Plaintiff that the Law Firm would have

   to withdraw unless he consented to appear for his deposition, especially with pending

   discovery deadlines.

9. An irrevocable breach has developed and cannot be restored. Plaintiff’s wish not to appear

   via zoom for his deposition makes it impossible to litigate this matter.

10. Plaintiff has consented to the firm of Glass Harlow & Hogrogian LLP withdrawing from

   this action, and proceeding on his own or with another counsel.



                                            2
        Case 1:17-cv-04849-VSB Document 62-1 Filed 12/16/20 Page 3 of 3




   11. On October 16, 2020 Plaintiff filed a letter with this Court (ECF Doc. 56) advising the

       Court that the parties have agreed to part ways due to irreconcilable differences.

   12. No prejudice to either party in this action should result from the withdrawal of this Law

       Firm from this matter. The matter is in the middle stages of discovery and no depositions

       have been conducted and no dispositive motions have been made.

   13. New York Rules of Professional Conduct provides that “ a lawyer may withdraw from

       representing a client when withdrawal can be accomplished without material adverse effect

       on the interests of the client; or if (4) the client insists upon taking action with which the

       lawyer has a has a fundamental disagreement; or if (7) the client fails to cooperate in the

       representation or otherwise renders the representation unreasonably difficult for the lawyer

       to carry out employment.” The foregoing provisions all are applicable to the instant

       circumstances, and makes continuing representation of Plaintiff impossible.

       WHEREFORE Glass Harlow & Hogrogian LLP respectfully request that the Court issue

an order granting it leave to withdraw as counsel of record for the Plaintiff Ahmed Elgalad, and

for such other and further relief as this court deems just and equitable.


Dated: New York, New York,
       December 16, 2020


                                               s/ Bryan Glass
                                              Bryan D. Glass, Esq.




                                                  3
